                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF WISCONSIN


In RE: SHELDON MICHAEL RUSCH                                      CASE NO.: 17-24290-kmp
            Debtor.                                               CHAPTER 13


                                    DECLARATION OF SERVICE


STATE OF WISCONSIN                )
                                  ) SS
COUNTY OF MILWAUKEE               )

        I, the undersigned, hereby declare that on 05/07/2020, I caused a true copy of the foregoing Motion
to Restrict Public Access and Redact Document and Proposed Order Restricting Public Access and
Directing the Docketing of Redacted Document, to be served upon the following parties by Notice of
Electronic Filing:

        Rebecca R. Garcia, Chapter 13 Trustee
        James L. Miller, Debtor(s) Attorney
        Office of the U.S. Trustee

         I also caused a true copy of the documents described above to be manually served in a properly
first-class, postpaid envelope bearing sender’s name and return address, and addressed and mailed to:

        Debtor
        Sheldon Michael Rusch
        1510 W. El Rancho Drive
        Mequon, WI 53092

        I, the undersigned, hereby declare under penalty of perjury that the foregoing is true and correct.

Dated this 7th day of May 2020.

                                                          KOHNER, MANN & KAILAS, S.C.
                                                          Attorneys for Creditor

                                                          By: /s/ Charles Fiergola
                                                             Charles Fiergola
                                                             Attorney No. 1099121


Post Office Address:
Washington Building
4650 North Port Washington Road
Milwaukee, WI 53212
Telephone: (414) 962-5110
Facsimile: (414) 962-8725




               Case 17-24290-kmp            Doc 44      Filed 05/27/20        Page 1 of 1
